Citation Nr: 0122509	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1955 to September 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 RO rating decision that denied service 
connection for multiple myeloma.  The veteran submitted a 
notice of disagreement in October 2000, and the RO issued a 
statement of the case in November 2000.  The veteran 
submitted a substantive appeal in April 2001.


REMAND

The RO denied the veteran's claim for service connection for 
multiple myeloma as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran contends that he had extensive exposure to paint 
solvents in service.  Statements of the veteran are to the 
effect that he was serving aboard the U.S.S. Gen. A.E. 
Anderson, and that he chipped paint off all metal surfaces 
and then re-painted with a red lead primer followed by gray.  
The veteran also states that he was assigned to the paint 
locker, and that he mixed paint and washed brushes and 
rollers with his hands.  He reported using rubber gloves at 
times, but that the chemicals of the solvents would make 
holes in the gloves.  As related by the veteran, he once came 
out of the paint locker to get some air because the fumes 
were so strong and he was light-headed.

The Board notes that the veteran's service personnel records 
have not been associated with his claims folder, and they 
should be.  These records are relevant to the veteran's claim 
for service connection.

In addition, the Board finds that the veteran should be 
afforded a VA examination in order to determine the etiology 
of his multiple myeloma.  Under the new law VA must afford 
examinations where there is competent evidence of a current 
disability, there is evidence that the disability may be 
related to service, and current evidence is insufficient to 
decide the claim.  38 U.S.C.A. § 5103A.  In this case the 
veteran has a competent diagnosis of multiple myeloma.  A VA 
physician has noted that the scientific literature suggests 
that the veteran's exposure to paint and solvents during 
service was highly likely to have increased his risk for 
developing multiple myeloma.  However, the physician did not 
report whether the veteran had any post-service exposure to 
chemicals, and the available records do not show whether the 
veteran was exposed to chemicals in service.  Therefore the 
current record is insufficient to decide his claim.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should, in accordance with 
38 U.S.C. § 5103A(c) (West Supp. 2001), 
request that the veteran supply the names 
and addresses of all facilities that have 
treated him for multiple myeloma since 
1999.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C. § 5103A(b)(2).

2.  The RO should request a copy of all 
of the veteran's available service 
personnel records from the National 
Personnel Records Center (NPRC), and 
associate them with the claims folder.

3.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of any current 
multiple myeloma.  The examiner should 
review the claims folder, including the 
service medical records and post-service 
medical records and should note such 
review in the examination report.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the multiple myeloma was caused or 
aggravated by a disease or injury in 
service, including exposure to chemicals.

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.  The RO should then review the 
veteran's claim for service connection 
for multiple myeloma. 

6.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


